FILED
                                                                              Feb 19 2020, 9:00 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Donald D. Levenhagen                                       David W. Gray
      Landman Beatty, Lawyers, LLP                               Lewis & Kappes, P.C.
      Indianapolis, Indiana                                      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Mountain Trace Development,                                February 19, 2020
      LLC,                                                       Court of Appeals Case No.
      Appellant-Plaintiff,                                       19A-CC-995
                                                                 Appeal from the Hamilton
              v.                                                 Superior Court
                                                                 The Honorable J. Richard
      Charles Spillman,                                          Campbell, Judge
      Appellee-Defendant.                                        Trial Court Cause Nos.
                                                                 29D04-1802-CC-1290
                                                                 29D04-1711-SC-10055



      Mathias, Judge.


[1]   Charles Spillman (“Spillman”) was evicted from a leased warehouse after he

      failed to pay rent owed under the terms of a commercial lease agreement. In

      addition to unpaid rent, the landlord, Mountain Trace Development, LLC

      (“Mountain Trace”), sought damages for expenses the company incurred to

      remove Spillman’s property from the premises. The Hamilton Superior Court


      Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020                             Page 1 of 8
      concluded that under the terms of the lease agreement, Mountain Trace was not

      entitled to expenses incurred for removing Spillman’s abandoned property from

      its warehouse. Mountain Trace appeals and argues that it is entitled to recover

      the expenses incurred to remove Spillman’s personal property because the

      damages are a direct result of Spillman’s breach of the lease.


[2]   We reverse and remand for proceedings consistent with this opinion.


                                  Facts and Procedural History
[3]   In January 2016, Mountain Trace and Spillman entered into a written lease

      agreement. Spillman agreed to pay Mountain Trace $1500.00 per month to

      lease a warehouse in Westfield, Indiana. The lease provided that “Tenant shall

      be held responsible for any damages caused by Tenant or other persons under

      Tenant’s control to the property from the date of ratification until the lease is

      terminated.” Appellant’s App. p. 14.


[4]   After Spillman failed to make the October 2017 rent payment, Mountain Trace

      filed a complaint for eviction and damages in Hamilton Superior Court on the

      court’s small claims docket. On November 27, 2017, the court held a hearing on

      the complaint, and both parties appeared. The court issued an eviction order,

      and Spillman was ordered to vacate the leased premises on or before January

      22, 2018. The court ordered that “[a]ny property not removed at the time of

      eviction is deemed as abandoned property.” Id. at 15.


[5]   Spillman failed to remove his property from the warehouse by January 22,

      2018. The Hamilton County Sheriff and a warehouseman assisted Mountain
      Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020        Page 2 of 8
      Trace with the removal of Spillman’s property, which included seven trailers,

      two tractors, a forklift, boxes, furniture, two refrigerators, two pianos, and

      motor engine parts. Mountain Trace incurred $9000.00 to remove Spillman’s

      property from the warehouse.


[6]   Because Mountain Trace’s requested damages increased to $13,500, i.e.

      $4500.00 in unpaid rent and $9000.00 to remove Spillman’s property, the case

      was transferred to the trial court’s plenary docket. Mountain Trace re-filed its

      complaint on March 13, 2018. Mountain Trace requested damages for unpaid

      rent, late fees, costs to remove Spillman’s property from the premises, and “all

      other appropriate relief.” Id. at 17.


[7]   Both parties filed motions for summary judgment. In his motion, Spillman

      argued that under the terms of the lease agreement, Mountain Trace was not

      entitled to recover damages for the expense incurred when it removed his

      property from the warehouse.


[8]   On April 10, 2019, the trial court issued its order granting Mountain Trace’s

      motion for summary judgment after concluding that Spillman breached the

      lease agreement by failing to pay rent. The court awarded Mountain Trace

      unpaid rent, prejudgment interest, “and costs of this action consisting of court

      filing fees in the amount of $98.00[.]” Id. at 10. The court also granted

      Spillman’s motion for summary judgment in part and concluded that Mountain

      Trace was




      Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020        Page 3 of 8
              not entitled to its claim for $9,000 to remove the Defendant’s
              abandoned property from the premises. The lease agreement was
              drafted by the Plaintiff and contained no requirement for the
              Defendant to remove all property from the premises. Any
              ambiguity in the lease is construed against the Plaintiff. The
              Defendant’s only lease obligation was to pay rent and not to
              damage the Plaintiff’s property.


              Moreover, the Court’s eviction order in case number 29D04-
              17711-SC-010055 simply ordered the Defendant to vacate the
              premises and that any property left behind would be deemed
              abandoned property. Therefore, even though the Defendant left
              property behind, that property was considered abandoned
              because the Defendant was no longer in legal possession of the
              premises.


      Id. Mountain Trace now appeals.


                                          Standard of Review
[9]   When our court reviews a summary judgment order, we stand in the shoes of

      the trial court. See Matter of Supervised Estate of Kent, 99 N.E.3d 634, 637 (Ind.

      2018) (citation omitted). Summary judgment is appropriate “if the designated

      evidentiary matter shows that there is no genuine issue as to any material fact

      and that the moving party is entitled to a judgment as a matter of law.” Ind.

      Trial Rule 56(C). The fact that the parties have filed cross-motions for summary

      judgment does not alter our standard for review, as we consider each motion

      separately to determine whether the moving party is entitled to judgment as a

      matter of law. Reed v. Reid, 980 N.E.2d 277, 285 (Ind. 2012).




      Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020         Page 4 of 8
                                       Discussion and Decision
[10]   “‘The construction of a written contract is a pure question of law.’” The

       Winterton, LLC v. Winterton Inv’rs, LLC, 900 N.E.2d 754, 759 (Ind. Ct. App.

       2009) (quoting Four Seasons Mfg., Inc. v. 1001 Coliseum, LLC, 870 N.E.2d 494,

       501 (Ind. Ct. App. 2007)), trans. denied. Our duty is to interpret a contract to

       ascertain the intent of the parties. Id. “When interpreting a contract, we attempt

       to determine the intent of the parties at the time the contract was made by

       examining the language used in the instrument to express their rights and

       duties.” Id. Where the language of the contract is unambiguous, we determine

       the parties’ intent from the four corners of the document. Id. The unambiguous

       language of a contract is conclusive upon the parties to the contract as well as

       upon the court. Id. We will neither construe unambiguous provisions nor add

       provisions not agreed upon by the parties. Id.


[11]   Mountain Trace argues that the trial court erred when it granted Spillman’s

       motion for summary judgment, in part, and concluded that the company was

       not entitled to recover the costs it incurred to remove Spillman’s property from

       its warehouse. Spillman observes that the lease agreement “is unambiguously

       silent on the issue of indemnifying the landlord for the costs of removal of

       abandoned property from the leased premises[.]” Appellee’s Br. at 7.


[12]   The only damages provision in the lease agreement provides: “Tenant shall be

       held responsible for any damages caused by Tenant or other persons under

       Tenant’s control to the property from the date of ratification until the lease is


       Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020        Page 5 of 8
       terminated.” Appellant’s App. p. 14. These terms are unambiguous and

       establish that Spillman was liable for damages to the warehouse throughout the

       duration of the lease. There are no terms in the lease that address the tenant’s

       failure to remove his property when the lease is terminated and the landlord’s

       remedy if the tenant abandons his property.


[13]   We apply common law principles when the parties do not contractually address

       an issue. Four Seasons Mfg., 870 N.E.2d at 502 (citing Jones v. W. Reserve Group,

       699 N.E.2d 711, 714 (Ind. Ct. App. 1998), trans. denied). And if the parties

       desire to exclude certain remedies provided by law, the contract “should be so

       definite and positive in its terms as to show the clear intention of the parties to

       do so.”1 Id. (quoting Simon Prop. Group, L.P. v. Mich. Sporting Goods Distrib., Inc.,

       837 N.E.2d 1058, 1074 (Ind. Ct. App. 2005), trans. denied). Therefore, even if a

       lease provides a specific remedy, a landlord has not been deprived “of any

       rights given by law, unless the terms thereof expressly restricted the parties to

       such specified remedy.” Simon Prop., 837 N.E.2d at 1074 (citing Whitcomb v.

       Indianapolis Traction & Terminal Co., 64 Ind. App. 605, 116 N.E. 444, 446

       (1917)).




       1
         A contractual remedy for a breach is “generally exclusive if the contract so declares or clearly shows the
       parties' intention to make it so. Where, however, there is no express or implied limitation in the contract
       making the stated remedy exclusive, the prevailing view is that a party may pursue either the prescribed
       remedy or any other remedy the law provides[.]” Four Seasons Mfg., 870 N.E.2d at 504 (citing 17 Am. Jur. 2d
       Contracts § 710 (2007)).

       Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020                              Page 6 of 8
[14]   Even though the lease did not explicitly state that Spillman had an obligation to

       surrender the premises to Mountain Trace in as good condition as it was when

       the parties entered into the lease, Spillman was required to do so as a matter of

       law. See e.g. Burdick Tire & Rubber Co., v. Heylmann, 79 Ind. App. 505, 138 N.E.
777, 779 (1923) (explaining that “the covenant to ‘surrender the building at the

       expiration’ of the lease ‘in as good condition as at present, natural wear and tear

       excepted,’ is but the expression of an obligation on the part of appellant which

       the law would have implied if it had been omitted from the lease”) (citation

       omitted). After Spillman failed to remove his property from the leased

       warehouse, Mountain Trace had to remove his property from its warehouse to

       return it to its condition at lease inception.


[15]   “An injured party may recover for breach of contract damages that are the

       natural, foreseeable and proximate consequence of the breach, but ‘may not be

       placed in a better position than he would have enjoyed if the breach had not

       occurred.’” Crider v. Crider, Inc. v. Downen, 873 N.E.2d 1115, 1119 (Ind. Ct. App.

       2007) (quoting Fowler v. Campbell, 612 N.E.2d 596, 603 (Ind. Ct. App. 1993)).

       Spillman breached the lease agreement when he failed to pay rent. Mountain

       Trace obtained a judgment of eviction, but Spillman failed to remove his

       personal property from the warehouse. It was reasonably foreseeable that

       Mountain Trace would incur costs to remove Spillman’s personal property from

       the warehouse in order to return the warehouse to the condition it was in when

       the parties entered into the lease. For all of these reasons, the trial court erred




       Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020         Page 7 of 8
       when it concluded that Mountain Trace was not entitled to recover the fees it

       incurred to remove Spillman’s abandoned property from its warehouse.


[16]   Finally, Mountain Trace observes that the trial court inadvertently failed to

       include the small claims court filing fee in its judgment. The trial court awarded

       the $98.00 fee to transfer the case from small claims to superior court. And

       Mountain Trace was also entitled to recover the initial $125 small claims court

       filing fee pursuant to Indiana Code section 33-37-3-4.2 Because a prevailing

       party “in a civil action is entitled to recover costs,” on remand we instruct the

       trial court to include the small claims court filing fee in its calculation of the

       judgment awarded to Mountain Trace. See I.C. § 33-37-3-4.


                                                   Conclusion
[17]   Mountain Trace is entitled to recover fees it incurred to remove Spillman’s

       personal property from its warehouse and the small claims court filing fee.

       Therefore, we remand this case to the trial court with instructions to include

       these damages in the judgment awarded to Mountain Trace.


[18]   Reversed and remanded for proceedings consistent with this opinion.


       Robb, J., and Pyle, J., concur.




       2
        In its complaint, Mountain Trace requested damages and “all other appropriate relief.” Appellant’s App. p.
       17. And in its motion for summary judgment, it specifically requested costs. Id. These pleadings provided
       sufficient notice to Spillman that Mountain Trace was requesting an award of all costs.

       Court of Appeals of Indiana | Opinion 19A-CC-995 | February 19, 2020                            Page 8 of 8